


 

Exhibit 10.20

 

IVY FUNDS, INC.

DISTRIBUTION AND SERVICE PLAN

FOR CLASS A, CLASS B, CLASS C, CLASS E, CLASS R AND CLASS Y SHARES

 

 

This Amended and Restated Distribution and Service Plan is adopted by Ivy
Funds, Inc. (the “Company”) on behalf of each series of the Company (each, a
“Fund” and collectively, the “Funds”), pursuant to Rule 12b-1 under the
Investment Company Act of 1940, as amended (the “Act”) to provide for payment by
the Company of certain expenses in connection with the: (a) distribution of the
Company’s Class A shares, provision of personal services to the Company’s
Class A shareholders and the service and maintenance of Class A shareholder
accounts; (b) distribution of the Company’s Class B shares, provision of
personal services to the Company’s Class B shareholder accounts and/or
maintenance of its Class B shareholder accounts; (c) distribution of the Fund’s
Class C shares and the services and maintenance of Class C shareholder accounts;
(d) distribution of the Company’s Class E shares and the service and maintenance
of Class E shareholder accounts; (e) distribution of each of the Ivy Large Cap
Growth Fund, Ivy Mid Cap Growth Fund, Ivy Small Cap Growth Fund and Ivy Science
and Technology Fund’s Class R shares and the services and maintenance of Class R
shareholder accounts; and (f) distribution of the Company’s Class Y shares and
the service and maintenance of Class Y shareholder accounts.

 

I.  CLASS A

 

With respect to each Fund except Ivy Money Market Fund, the Company is
authorized to pay to Ivy Fund Distributors, Inc. (“IFDI”) an amount not to
exceed on an annual basis 0.25 of 1% of a Fund’s average net assets of the
Class A shares as either (1) a “distribution fee” to finance the distribution of
the Fund’s Class A shares, (2) a “service fee” to finance shareholder servicing
by IFDI, its affiliated companies, broker-dealers who may sell Class A shares
and other third-parties to encourage and foster the maintenance of Class A
shareholder accounts, or as a combination of the two fees.  The amounts shall be
payable to IFDI daily or at such other intervals as the Board of Directors may
determine.

 

II.  CLASS B

 

Distribution Fee

 

With respect to each Fund, the Company is authorized to pay to IFDI an amount
not to exceed on an annual basis 0.75 of 1% of a Fund’s average net assets of
its Class B shares as a “distribution fee” to finance the distribution of a
Fund’s Class B shares payable to IFDI daily or at such other intervals as the
Board of Directors may determine.

 

Service Fee

 

With respect to each Fund, the Company is authorized to pay to IFDI an amount
not to exceed on an annual basis 0.25 of 1% of each Fund’s average net assets of
its Class B shares as a “service fee”to finance shareholder servicing by IFDI or
its affiliated companies to encourage and foster the maintenance of shareholder
accounts of a Fund’s Class B shares.  The amounts shall be payable to IFDI daily
or at such other intervals as the Board of Directors may determine.

 

--------------------------------------------------------------------------------


 

III.  CLASS C

 

Distribution Fee

 

With respect to each Fund, the Company is authorized to pay to IFDI an amount
not to exceed on an annual basis 0.75 of 1% of each Fund’s average net assets of
its Class C shares as a “distribution fee” to finance the distribution of that
Fund’s Class C shares payable to IFDI daily or at such other intervals as the
Board of Directors may determine.

 

Service Fee

 

With respect to each Fund, the Company is authorized to pay to IFDI an amount
not to exceed on an annual basis 0.25 of 1% of each Fund’s average net assets of
its Class C shares as a “service fee” to finance shareholder servicing by IFDI
or its affiliated companies to encourage and foster the maintenance of
shareholder accounts of the particular Fund’s Class C shares.  The amounts shall
be payable to IFDI daily or at such other intervals as the Board of Directors
may determine.

 

I.  CLASS E

 

With respect to each Fund except Ivy Money Market Fund and Ivy Municipal Bond
Fund, the Company is authorized to pay to IFDI an amount not to exceed on an
annual basis 0.25 of 1% of a Fund’s average net assets of the Class E shares as
either (1) a “distribution fee” to finance the distribution of the Fund’s
Class E shares, (2) a “service fee” to finance shareholder servicing by IFDI,
its affiliated companies, broker-dealers who may sell Class E shares and other
third-parties to encourage and foster the maintenance of Class E shareholder
accounts, or as a combination of the two fees.  The amounts shall be payable to
IFDI daily or at such other intervals as the Board of Directors may determine.

 

IV.  CLASS R

 

Distribution and Service Fee

 

With respect to Ivy Large Cap Growth Fund, Ivy Mid Cap Growth Fund, Ivy Small
Cap Growth Fund and Ivy Science and Technology Fund, the Company is authorized
to pay to IFDI an amount not to exceed on an annual basis 0.50 of 1% of a Fund’s
average net assets of its Class R shares as either (1) a “distribution fee” to
finance the distribution of a Fund’s Class R shares or (2) a “service fee” to
finance shareholder servicing by IFDI or its affiliated companies to encourage
and foster the maintenance of shareholder accounts of a Fund’s Class R shares. 
The amounts shall be payable to IFDI daily or at such other intervals as the
Board of Directors may determine.

 

IV.  CLASS Y

 

Distribution Fee

 

With respect to each Fund, subject to the limitation on total plan fees set
forth below, the Company is authorized to pay to IFDI an amount not to exceed on
an annual basis 0.25 of 1% of each Fund’s average net assets of its Class Y
shares as a “distribution fee” to finance the distribution of that Fund’s
Class Y shares payable to IFDI daily or at such other intervals as the Board of
Directors may determine.

 

--------------------------------------------------------------------------------


 

Service Fee

 

With respect to each Fund, subject to the limitation on total plan fees set
forth below, the Company is authorized to pay to IFDI an amount not to exceed on
an annual basis 0.25 of 1% of each Fund’s average net assets of its Class Y
shares as a “service fee” to finance shareholder servicing by IFDI or its
affiliated companies to encourage and foster the maintenance of shareholder
accounts of the particular Fund’s Class Y shares.  The amounts shall be payable
to IFDI daily or at such other intervals as the Board of Directors may
determine.

 

Limitation of Total Plan Fees

 

With respect to each Fund, the Company is authorized to pay both a distribution
fee and a service fee to IFDI provided that the total amount of fees paid to
IFDI pursuant to this Plan shall not exceed on an annual basis 0.25 of 1% of the
average net assets of that Fund’s Class Y shares.

 

V.  NASD DEFINITION

 

For purposes of this Plan, the distribution fee may be considered as a sales
charge that is deducted from the net assets of the applicable Class of shares of
each Fund and does not include the service fee.  The service fee may be
considered a payment made by the Company with respect to each Fund for personal
service and/or maintenance of the shareholder accounts of the applicable
Class of shares, provided, however, if the National Association of Securities
Dealers, Inc. (“NASD”), adopts a definition of “service fee” for purposes of
Article III Section 26(b) of its Rules of Fair Practice that differs from the
definition of “service fee” as used herein, or if the NASD adopts a related
definition intended to define the same concept, the definition of “service fee”
as used herein shall be automatically amended to conform to the NASD definition.

 

VI.  QUARTERLY REPORTS

 

Any person authorized to direct the disposition of monies paid or payable by a
Fund pursuant to the Plan or any related agreement shall provide to the Board of
Directors of the Company, and the Board of Directors shall review at least
quarterly, a written report of the amounts so expended of the distribution fee
and the service fee paid to IFDI under this Plan with respect to each Class of
shares of each Fund and the purposes for which such expenditures were made with
respect to such Class of shares of each Fund.

 

VII.  APPROVAL OF PLAN

 

This Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of at least a majority (as defined in the Act) of the
outstanding voting securities of the affected Class or the Fund.  With respect
to the submission of the Plan for such a vote, it shall have been effectively
approved with respect to a Class of shares of a Fund if a majority of the
outstanding voting securities of the Class of shares of the Fund votes for
approval of the Plan, notwithstanding that the matter has not been approved by a
majority of the outstanding voting securities of the Company or any other Fund
or Class of shares.

 

The Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of the Board of Directors of the Company and by the Directors
who are not interested persons of the Company and have no direct or indirect
financial interest in the operation of the Plan or any agreement related to this
Plan (other than as Directors or shareholders of the Company) (“Independent
Directors”) cast in person at a meeting called for the purpose of voting on such
Plan and any related agreements.

 

--------------------------------------------------------------------------------


 

VIII.  CONTINUANCE

 

This Plan shall continue in effect as to each Fund and each Class of shares for
a period of one (1) year and thereafter from year to year only so long as such
continuance is approved by the Directors, including the Independent Directors,
as specified hereinabove for the adoption of the Plan by the Directors and
Independent Directors with respect to that Class of shares of that Fund.

 

IX.  TERMINATION

 

This Plan may be terminated at any time by a vote of a majority of the
Independent Directors as to any Fund or Class of shares by a vote of the
majority of the outstanding shares of that Class or Fund without penalty.  On
termination, the payment of all distribution and service fees shall cease, and
the Company shall have no obligation to IFDI to reimburse it for any expenditure
it has made or may make to distribute a Fund’s Class of shares or services
shareholder accounts of a particular Class of shares.

 

X.  AMENDMENTS

 

This Plan may not be amended to increase materially the amount to be spent for
distribution or services without approval by the shareholders of the affected
Class of shares of the affected Fund, and all material amendments of this Plan
must be approved in the manner prescribed for the adoption of the Plan by the
Board of Directors and Independent Directors as provided hereinabove.  The
distribution and service fees may, however, be reduced by action of the Board of
Directors without shareholder approval.

 

XI.  RELATED AGREEMENTS

 

Any agreement related to the Plan shall be in writing and shall provide:
(a) that such agreement may be terminated at any time as to a Fund or Class of
shares, without payment of any penalty, by vote of a majority of the Independent
Directors or by vote of a majority of the outstanding voting securities of a
Fund or Class of shares, on not more than sixty (60) days’ written notice to any
other party to the agreement; and (b) that such agreement shall terminate
automatically in the event of its assignment.

 

XII.  DIRECTORS

 

While this Plan is in effect, the selection and nomination of Independent
Directors shall be committed to the discretion of the Independent Directors.

 

XIII.  RECORDS

 

The Company shall preserve copies of the Plan, any related agreement and any
report made pursuant to paragraph VI hereof, for a period of not less than six
(6) years from the date of the Plan, such agreement or report, as the case may
be, the first two (2) years of which shall be in an easily accessible place.

 

XIV.  SEVERABILITY

 

The provisions of this Plan are severable with respect to each Class of shares
and each Fund.

 

XV.  LIMITATION OF LIABILITY

 

It is understood and expressly stipulated that neither the holders of shares of
a Fund nor any Director, officer, agent or employee of the Company shall be
personally liable hereunder, nor shall any resort be

 

--------------------------------------------------------------------------------


 

had to other private property for the satisfaction of any claim or obligation
hereunder, but the Company only shall be liable.

 

IN WITNESS WHEREOF, the Company has adopted this Amended and Restated
Distribution and Service Plan as of this 29th day of November, 2006.

 

 

IVY FUNDS, INC.

 

 

 

By  /s/ Henry J. Herrmann

 

 

Henry J. Herrmann, President

 

 

 

 

 

--------------------------------------------------------------------------------
